The Court

refused the motion for a nonsuit, and charged the jury that when a party held a promissory note, indorsed in blank by the payee alone, or by subsequent *200holders afterwards, the law presumed that, as the holder, he was properly and rightfully in possession of it, and 'he was entitled to sue for and recover the amount of it from the party who made it, without showing how he came by it, or in what manner he obtained it, unless he was notified hy the maker previous to the trial that the payment of it would be resisted hy him for good and sufficient reasons in law, which had not been done, however, in the present case. That this presumption was but the necessary and reasonable result of the negotiable character of a promisspry note, and the general credit and currency which was conceded to such notes by law, by common consent, and by the customs and usages of trade and commerce everywhere ; and therefore, if they were satisfied upon the formal proof offered as to the signature of the maker, and the indorsement by the payee, their verdict should be for the plaintiff.